 
 
IV 
One Hundred Eleventh Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. J. RES. 38 
 
JOINT RESOLUTION 
Making further continuing appropriations for fiscal year 2009, and for other purposes. 
 
 
That the Continuing Appropriations Resolution, 2009 (division A of Public Law 110–329) is amended by striking the date specified in section 106(3) and inserting March 11, 2009.  
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
